Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Leak on September 09, 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Presently Amended) A baling press for baling cotton gin trash and other biomass feedstock comprising:
an extrusion chamber chute comprising a top face, a bottom face, a first lateral face and a second lateral face opposite the first lateral face;
a single strapping storage and dispensing assembly positioned about the first lateral face of the extrusion chamber chute;
said strapping storage and dispensing assembly comprising at least one storage and dispensing unit for storage and dispensing of a strapping material for bale tying; 
a single strapping insertion assembly comprising an inserter shaft and positioned about the first lateral face of the extrusion chamber chute with said strapping storage and dispensing assembly wherein said strapping material is inserted through said extrusion chamber chute by said shaft; and 
a strapping retention element positioned on the second lateral face comprising a movable gate and a resistance pad for holding the strapping material in place once the inserter shaft has transferred the strapping material through the extrusion chamber chute;
wherein said strapping storage and dispensing assembly is configured to dispense the strapping material to said bale strapping insertion assembly only from said first lateral face of the extrusion chamber chute and wherein no strapping material is dispensed from the second 

Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baling press for baling cotton gin trash and other biomass feedstock comprising: …. a strapping retention element positioned on the second lateral face comprising a movable gate and a resistance pad for holding the strapping material in place once the inserter shaft has transferred the strapping material through the extrusion chamber chute, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725
September 9, 2022